[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              JULY 23, 2007
                               No. 06-16456                 THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                  D. C. Docket No. 06-00108-CR-T-27MSS

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                    versus

LENNARD ALLEN, JR.,
a.k.a. Kiki,

                                                        Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                                (July 23, 2007)

Before ANDERSON, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Lennard Allen Jr. appeals his sentence of imprisonment for 70 months for
conspiracy to possess with intent to distribute cocaine. See 21 U.S.C. §§

841(b)(1)(A)(ii), 846. Allen argues that the district court relied too heavily on the

advisory Sentencing Guidelines and imposed an unreasonable sentence. Allen

contends, alternatively, that the district court should have granted a downward

departure based on his “extraordinary” circumstances. We affirm.

      “Review for reasonableness is deferential.” United States v. Talley, 431

F.3d 784, 788 (11th Cir. 2005). “[T]he party who challenges the sentence bears the

burden of establishing that the sentence is unreasonable in the light of both [the]

record and the factors in section 3553(a).” Id. “When we review a sentence for

reasonableness, we do not, as the district court did, determine the exact sentence to

be imposed.” Id. “We must evaluate whether the sentence imposed by the district

court fails to achieve the purposes of sentencing as stated in section 3553(a).” Id.

“[W]hen the district court imposes a sentence within the advisory Guidelines

range, we ordinarily will expect that choice to be a reasonable one.” Id.

Arguments raised for the first time on appeal are reviewed for plain error. United

States v. Raad, 406 F.3d 1322, 1323 (11th Cir.), cert. denied, __ U.S. __, 126 S. Ct.

196 (2005).

      Allen’s main argument fails. Allen’s sentence of 70 months of

imprisonment, which was the low end of the advisory guidelines range, was



                                           2
reasonable. The transcript of the sentencing hearing establishes that the district

court sentenced Allen after careful consideration of Allen’s arguments in favor of

mitigation, the Guidelines, and the sentencing factors of section 3553(a).

      Allen contends, alternatively, that the district court erred by failing to revisit

possible downward departures not mentioned in the presentence investigation

report, see U.S.S.G. § 5K1.1, et seq., but this argument also fails. Because Allen

failed to object to the calculation of the Guidelines range before the district court,

we review for plain error. Allen cites no authority for his argument that the district

court was obliged to consider sua sponte possible downward departures not

mentioned either in the presentence report or by Allen at the sentencing hearing.

The district court did not plainly err.

      Allen’s sentence is

      AFFIRMED.




                                           3